Citation Nr: 1025161	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-22 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for major depressive 
disorder.

3.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 1976 to February 1990. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Newark, New Jersey 
(RO), in which the benefits sought on appeal were denied. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for diabetes 
mellitus and major depressive disorder, and he seeks entitlement 
to an evaluation in excess of 20 percent for lumbosacral strain.  
Based on a review of the evidence, the Board finds that a remand 
is warranted. 

Initially, the Board notes that the Veteran has not yet received 
a statement of the case after his submission of a timely notice 
of disagreement from the August 2005 rating decision denying his 
claims for service connection for diabetes mellitus and 
depression.  In his November 2005 notice of disagreement, the 
Veteran stated that he disagreed with RO's August 2005 rating 
decision, which included the denial of his service connection 
claims. 

Thus, because the Veteran has filed a notice of disagreement, a 
remand to the RO is necessary in order for the RO to issue a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

A remand is also necessary to provide the Veteran with a new VA 
examination to evaluate the severity of his lumbosacral strain 
disability.  The Veteran contends that his disability has 
worsened since the last VA examination in December 2006.  Given 
the Veteran's assertion and the length of time since the last VA 
examination, the Board finds that a new VA examination is 
warranted.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(holding that, where the veteran claims that a disability is 
worse than when originally rated, and the available evidence is 
too old to adequately evaluate the current state of the 
condition, VA must provide a new examination).  Thus, the Board 
is of the opinion that the Veteran should be afforded an 
additional VA examination in conjunction with his lumbosacral 
strain disability. 

Lastly, the RO/AMC should ask the Veteran to identify any 
outstanding records of pertinent VA and private treatment, and 
obtain those records.  If any identified records cannot be 
obtained, a memorandum should be included in the file explaining 
the procedures undertaken to attempt to find the records and why 
such attempts were not fully successful.

Accordingly, the case is REMANDED for the following action:

1.   The RO should provide the Veteran a 
Statement of the Case as to the issues of: 
(1) entitlement to service connection for 
diabetes mellitus; and (2) entitlement to 
service connection for depression.  The 
Statement of the Case should be sent to the 
latest address of record for the Veteran.  
The RO should inform the Veteran that he must 
file a timely and adequate substantive appeal 
in order to perfect an appeal of these issues 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b) (2009).  

2.  The Veteran should be scheduled for VA 
examination to evaluate the nature and 
severity of his lumbosacral spine disability.  
At the examination, the examiner should fully 
evaluate the Veteran's current back 
disability.  The examiner should address the 
full range of motion of the lumbar spine, to 
include consideration of functional loss due 
to weakened movement, excess fatigability, in 
coordination, or pain on repetitive motion. 
The examiner should indicate whether the 
Veteran has ankylosis of the spine.  The 
examiner should address whether the Veteran 
is experiencing a flare at the time of the 
examination.  If the Veteran is not 
experiencing a flare, the examiner should 
indicate whether it is possible to determine 
the Veteran's additional loss of function 
during a flare.  

A full rationale is requested for all 
opinions expressed by the examiner.  If the 
examiner is unable to provide a requested 
opinion, he or she should explain why.

3.  The RO/AMC should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  The RO/AMC 
should then readjudicate any claims that are 
on appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The claim should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002) only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009). 


